Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                            April 7, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 51279-3-II

                                Respondent,

        v.

 MALISHA MIRANDA MORALES,
                                                              UNPUBLISHED OPINION
                                Appellant.


       WORSWICK, J. — Malisha Miranda Morales pleaded guilty to second degree murder. She

appeals arguing that (1) the automatic decline component of RCW 13.04.030(1)(e)(v) violates

juveniles’ due process rights, (2) her plea was involuntary because her plea statement did not

establish a factual basis for the elements of second degree murder or accomplice liability, (3) the

trial court erred by concluding that her plea was knowing and voluntary because it failed to

determine whether she understood the nature of the charge in relation to the facts, (4) the trial

court abused its discretion by inadequately considering youth as a mitigating factor in

determining her sentence, and (5) the trial court erred by imposing a criminal filing fee and

ordering interest to accrue on nonrestitution legal financial obligations (LFOs). We disagree

with most of Morales’s arguments and affirm her conviction but remand to the trial court to

strike the criminal filing fee and interest accrual provision on nonrestitution LFOs.

                                              FACTS

       The State charged sixteen-year-old Morales with one count of first degree murder and

five counts of first degree assault with a deadly weapon, alleging that Morales was an
No. 51279-3-II


accomplice to the drive-by shooting death of a 15-year-old boy. The prosecutor’s declaration for

probable cause stated that Morales had driven the vehicle used in the drive-by shooting, and, as

the vehicle approached the victim, Morales shouted, “[S]shoot, shoot, shoot,” to the occupants of

the vehicle. Clerk’s Papers (CP) at 5-6. Because of the nature of the charges and her age,

Morales’s case was automatically transferred from juvenile to adult court without a hearing

under RCW 13.04.030. Morales ultimately entered a guilty plea to second degree murder. At

the plea hearing, the State presented the trial court with an amended information and all

accompanied documents, including the prosecutor’s declaration for probable cause. Morales’s

plea included the following factual statement:

              On March 3, 2017, in Pierce County, Washington, I unlawfully and
       feloniously, with the intent to cause bodily harm or death to another person, drove
       a vehicle from which Billy Williamson and Zachary Glover fired guns which
       caused the death of another person, C.M. I am truly sorry for what has occurred.

CP at 18.

       Defense counsel informed the trial court that it had gone over the statement in detail with

Morales, advised her of the maximum penalties for the offense, and informed her of the elements

the State would need to prove. Defense counsel continued, “There’s a factual basis that I have

written. She has adopted that factual statement. And I believe that she is doing this freely and

voluntarily. And I ask that you kindly accept her plea of guilty.” Verbatim Report of

Proceedings (VRP) (Nov. 22, 2017) at 2.

       In a colloquy between the trial court and Morales, Morales confirmed that she understood

the crime she was charged with, the elements of the crime, and the sentence to the crime. The

trial court read Morales’s plea statement to her and she acknowledged that it was a true and

correct statement of what she did to be guilty of second degree murder. Morales told the court


                                                 2
No. 51279-3-II


that she was entering her plea freely and voluntarily, and the trial court stated, “I’m satisfied your

plea is made freely and voluntarily, that you understand all the rights you’re giving up and all the

consequences of your plea.” VRP (Nov. 22, 2017) at 10. The trial court immediately proceeded

to sentencing, noting that it had read the prosecutor’s declaration of probable cause and

Morales’s factual statement of her involvement.

         The State and defense counsel reminded the trial court that under State v. Houston-

Sconiers1 it was obligated to consider Morales’s youth as a mitigating factor in determining her

sentence. The parties agreed to recommend the low end of the standard range. The trial judge

acknowledged that she did not bring a copy of the Houston-Sconiers opinion to the bench with

her, but suggested that she was familiar with the factors the court should consider. The trial

court considered that Morales had no criminal history, and noted that although she did not fire

the gun, she was nonetheless a “critical player” in the murder. VRP (Nov. 22, 2017) at 18. “So

it is only because of the Houston-Sconiers case and the [S]upreme [C]ourt’s order that the Court

must . . . consider your age and the impact that has on your ability to exercise good judgment that

the Court is going to go along with the joint recommendation for the low end.” VRP (Nov. 22,

2017) at 18-19.

         The trial court sentenced Morales to 123 months confinement—the low end of the

standard range. The trial court also imposed a $500.00 crime victim assessment, $100 DNA

(deoxyribonucleic acid) database fee, and $200.00 criminal filing fee and ordered that the LFOs

would bear interest from the date of the judgment until payment in full. The trial court found

that Morales lacked sufficient funds to prosecute an appeal and entered an order of indigency.


1
    188 Wash. 2d 1, 21, 391 P.3d 409 (2017).


                                                  3
No. 51279-3-II


       Morales appeals.

                                           ANALYSIS

                                     I. AUTOMATIC DECLINE

       Morales argues that the automatic decline of juvenile court jurisdiction violated her right

to due process. Recently, in State v. Watkins, 191 Wash. 2d 530, 533, 423 P.3d 830 (2018), our

Supreme Court held that automatic decline of juvenile court jurisdiction does not violate

procedural or substantive due process. Therefore, Morales’s argument fails.

       Former RCW 13.04.030(1)(v) (2009), which applied at the time Morales committed her

crime, provided that juvenile courts must automatically decline jurisdiction over juveniles who

have committed certain offenses when they were 16 or 17 years old.2 In State v. Watkins, the

appellant challenged the constitutionality of former RCW 13.04.030(1) on due process grounds

arguing that due process requires that all juveniles receive an individualized hearing before the

juvenile court may decline jurisdiction. 191 Wash. 2d at 537. Our Supreme Court held that

“automatic decline comports with procedural due process.” 191 Wash. 2d at 542. Juveniles have

no constitutional right to be tried in juvenile court. 191 Wash. 2d at 541. And automatic decline of

juvenile court jurisdiction does not violate substantive due process because “adult courts have

discretion to consider the mitigating qualities of youth and sentence below the standard range in

accordance with a defendant’s culpability.” 191 Wash. 2d at 542-43. Finally, our Supreme Court

held that recent developments in jurisprudence regarding sentencing for juveniles and youthful

offenders did not undermine its holding. 191 Wash. 2d at 543-46.



2
 The legislature amended RCW 13.04.030 in 2019 in ways not relevant to this case. The
Watkins court also addressed the version of the statute adopted in 2009.


                                                 4
No. 51279-3-II


       Our Supreme Court has rejected the argument that automatic decline of juvenile court

jurisdiction violates due process. Therefore, Morales’s argument fails.

                                         II. GUILTY PLEA

       Morales also argues that the trial court erred by accepting her guilty plea as knowing and

voluntary because the plea lacked a sufficient factual basis and she did not understand the law in

relation to the facts. We disagree.

       Constitutional due process requires that a defendant’s guilty plea must be knowing,

intelligent, and voluntary. State v. Codiga, 162 Wash. 2d 912, 922, 175 P.3d 1082 (2008). For a

plea to be voluntary, the defendant must know the offense elements and understand how his

conduct satisfies those elements. State v. R.L.D., 132 Wash. App. 699, 705, 133 P.3d 505 (2006).

CrR 4.2(d) provides that a trial court may not accept a guilty plea “without first determining that

it is made voluntarily, competently, and with an understanding of the nature of the charge and the

consequences of the plea.” Further, before entering a judgment upon plea of guilty, the trial

court must be “satisfied that there is a factual basis for the plea.” CrR 4.2(d). This “factual

basis” requirement in CrR 4.2(d) protects a defendant from “‘pleading voluntarily with an

understanding of the nature of the charge but without realizing that his [or her] conduct does not

actually fall within the charge.’” State v. Powell, 29 Wash. App. 163, 166, 627 P.2d 1337 (1981)

(quoting McCarthy v. United States, 394 U.S. 459, 467, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969)).

The requirement is satisfied when there is sufficient evidence for a jury to conclude that the

defendant is guilty. Powell, 29 Wash. App. at 166. The trial court may consider all reliable

sources in the record to determine whether the plea is supported by sufficient evidence, including




                                                  5
No. 51279-3-II


the prosecutor’s affidavit in support of probable cause. State v. Osborne, 102 Wash. 2d 87, 95, 684
P.2d 683 (1984).

A.     Factual Basis

       Morales argues that there was no factual basis for her guilty plea because (1) she stated

that she acted with “intent to cause bodily harm or death” but an intent to cause bodily harm is

insufficient to establish the elements of second degree murder; and (2) nothing in Morales’s plea

statement admitted accomplice liability. Br. of Appellant 14-15 (quoting CP at 18). We

disagree.

       Morales’s plea statement stated that she drove the vehicle with the intent to cause bodily

harm or death. She is correct that intent to cause bodily harm is insufficient to establish the

elements of second degree murder. RCW 9A.32.050(1)(a) provides: “A person is guilty of

murder in the second degree when . . . [w]ith intent to cause the death of another person but

without premeditation, he or she causes the death of such person or of a third person.” However,

Morales’s plea was nonetheless supported by ample factual basis of intent to cause death in the

affidavit of probable cause and the amended information, which were in the record and

considered by the trial court at the plea hearing. See State v. Arnold, 81 Wash. App. 379, 382-83,

914 P.2d 762 (1996).

       The prosecutor’s probable cause affidavit recounted that one of the shooters reported that

Morales drove the vehicle, and as they approached the group of boys she yelled, “[S]hoot, shoot,

shoot.” CP at 6. The affidavit also stated that Morales acknowledged that they went to pick up

the gun used in the shooting before going to the location and that no shots were fired at the

vehicle before they started shooting. Additionally, at the plea hearing, Morales acknowledged



                                                 6
No. 51279-3-II


that she had received and reviewed the elements of the crime as set out in the amended

information, which stated that she had acted with the intent to cause the death of another person.

       Taken together, the affidavit of probable cause, amended information, and Morales’s

statement provided sufficient evidence in the record for a jury to find that Morales committed

second degree murder. Accordingly, there was a factual basis to support Morales’s guilty plea.

       Morales’s argument based on accomplice liability also fails. Accomplice liability arises

when there is evidence that the defendant “was ‘ready to assist’ or intended to encourage the

conduct of a coparticipant.” State v. Lozier, 32 Wash. App. 376, 377, 647 P.2d 535 (1982)

(quoting In re Pers. Restraint of Wilson, 91 Wash. 2d 487, 491, 588 P.2d 1161 (1979)). Here,

Morales’s plea statement stated that she drove a vehicle from which two young men shot and

killed another person with the intent to cause bodily harm or death. And Morales confirmed the

accuracy of the statement in her colloquy with the trial court. This statement is sufficient for a

jury to conclude that Morales is guilty as an accomplice.

B.     Nature of the Charge

       Morales also contends that the trial court erred by accepting her guilty plea because it

failed to demonstrate that Morales understood the nature of the charge in relation to the facts.

But the record does not support her claim.

       A defendant must be aware of the nature of the offense in order for her plea to be

knowing, voluntary, and intelligent. State v. Holsworth, 93 Wash. 2d 148, 153, 607 P.2d 845

(1980). The defendant is sufficiently informed of the nature of the offense if she is advised of

the offense’s essential elements. 93 Wash. 2d at 153. In a plea hearing, the trial court is not

required to orally recite the elements of each crime or the facts that satisfy those elements, and is



                                                  7
No. 51279-3-II


not required to orally question the defendant to ascertain whether she understands the nature of

the defense. See Codiga, 162 Wash. 2d at 924. Instead, the trial court can rely on the written plea

agreement if the defendant confirms that she read the agreement and that its statements were

true. 162 Wash. 2d at 923-24. Also, an information detailing the acts and state of mind necessary

to constitute the charged crime adequately informs the defendant of the nature of the offense. In

re Pers. Restraint of Keene, 95 Wash. 2d 203, 209, 622 P.2d 360 (1980).

       The record reflects that Morales’s defense counsel reviewed the elements of the offense

with her and advised her of the maximum penalties. Morales confirmed as much during the

colloquy with the trial court when the court asked her if she understood the elements of the crime

that the State would have the burden of proving at trial, and she answered in the affirmative.

Additionally, she initialed the statement of defendant on plea of guilty which stated, “The

elements of this crime are as set out in the Amended Information dated 11/17/17 a copy of which

I hereby acknowledge previously receiving and reviewing with my lawyer.” CP at 10. The

record shows that Morales’s plea was knowing and voluntary.

                              III. YOUTH AS A MITIGATING FACTOR

       Morales also argues that the trial court abused its discretion by failing to properly

consider her youth as a mitigating factor. We disagree.

       The Sentencing Reform Act (SRA) of 1981, chapter 9.94A RCW, prohibits appeal of a

standard range sentence. RCW 9.94A.585(1). However, a defendant may challenge the

procedure by which a standard range sentence is determined. State v. Garcia-Martinez, 88 Wn.

App. 322, 329-30, 944 P.2d 1104 (1997). Review in such cases “is limited to circumstances

where the court has refused to exercise discretion at all or has relied on an impermissible basis



                                                 8
No. 51279-3-II


for refusing to impose an exceptional sentence below the standard range.” Garcia-Martinez, 88
Wash. App. at 330.

       In State v. Houston-Sconiers, our Supreme Court held that “[t]rial courts must consider

mitigating qualities of youth at sentencing and must have discretion to impose any sentence

below the otherwise applicable SRA range and/or sentence enhancements.” 188 Wash. 2d 1, 21,

391 P.3d 409 (2017). However, Houston-Sconiers does not require the trial court to impose a

sentence outside of the standard range if the trial court considers the qualities of youth at

sentencing and determines that a standard range sentence is appropriate. See 188 Wash. 2d at 21.

       Here, the superior court was well aware of its ability and discretion to impose an

exceptional mitigated sentence based on Morales’s youth. And the superior court considered

Morales’s youth, various declarations on behalf of Morales which blamed her upbringing for her

behavior, and the Houston-Sconiers decision, before determining that the low end standard range

sentence, as recommended by both the State and defense counsel, was appropriate. The superior

court did not categorically refuse to exercise its discretion—rather, it exercised discretion and

determined that the facts and circumstances did not warrant an exceptional mitigated sentence.

Therefore, we affirm Morales’s standard range sentence.

                                IV. LEGAL FINANCIAL OBLIGATIONS

       In her supplemental brief, Morales argues, and the State concedes, that we should remand

for the trial court to strike the $200 criminal filing fee and interest accrual provision on

nonrestitution LFOs from her judgment and sentence. We agree.

       The State concedes that the criminal filing fee and interest accrual provision are improper

under recent legislative amendments and State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018).



                                                  9
No. 51279-3-II


We accept the State’s concession and remand to the trial court to strike the criminal filing fee

and interest accrual provision on nonrestitution LFOs.

        We affirm Morales’s conviction and remand to the sentencing court to strike the $200.00

criminal filing fee and interest accrual provision on nonrestitution LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Lee, C.J.




 Melnick, J.




                                                 10